Citation Nr: 1545591	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to a rating in excess of 10 percent for low back strain, entitlement to a rating in excess of 30 percent for right knee postoperative residuals, and whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a left knee disorder have been raised by the record in May and July 2015 statements, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board's review of the record reveals that further development is warranted for the matter of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, on appeal.

The Veteran contends that she developed a psychiatric disorder as a result of events during her active military service, specifically an in-service sexual assault.

A longitudinal review of the record showed that the Veteran's service treatment records were negative for diagnosis of or treatment for any psychiatric disorder.  Service treatment records showed the Veteran was treated for multiple musculoskeletal injuries and pain, as well as asthma during her two year period of active service.  In April 2002, the Veteran marked "yes" when asked whether she was currently depressed and under stress.  On June 6, 2002, she received treatment for a urinary tract infection.  A medication profile detailed that she was given 

Phenazopyridine on June 6, 2002, Levofloxacin on June 8, 2002, and Fluconazole on June 8, 2002, and August 8, 2003.  The Veteran was advised about stress management in May 2003. 

In a June 2003 Report of Medical History, the Veteran denied having depression or excessive worry.  However, she later marked "yes" when asked whether she was currently depressed and under stress.  A June 2003 Medical Board examination report showed normal clinical psychiatric evaluation findings.  The Veteran was screened for depression in July 2003 and indicated that she was feeling down, bothered, depressed, or hopeless in the past month, as she was having problems with her squad leader micromanaging her.  The Veteran was again screened for depression in August 2003 but denied feeling down, bothered, depressed, or hopeless for the past month.  The Physical Evaluation Board found the Veteran physically unfit for service due to chronic low back pain in September 2003. 

Service personnel records detailed that the Veteran was assigned the rank of PV2 in July 2001.  A July 2003 Statement of Medical Examination and Duty Status listed the Veteran's grade as PFC/E-3.  

In a July 2003 memorandum from her commanding officer, the Veteran's referral to the Medical Evaluation Board was discussed.  The officer indicated that he was extremely skeptical of the severity of the Veteran's injuries, believing that she was using physical limitations as a pretense to avoid completing her initial enlistment. Over the previous year, the officer reported that he witnessed the Veteran participate in basketball games and other unit sports activities with no apparent limitations.  However, he commented that the Veteran quickly produced a profile to avoid regular physical training and her primary duties as a combat medic.  The officer indicated that a permanent profile was premature at that time, as the Veteran was a healthy and athletic 20 year old female with less than two years' time in service.  Her supervisors were noted to agree that she had not demonstrated the initiative or desire to recover from her injuries.

The Veteran's DD Form 214 revealed that her rank at separation in December 2003 of PV2, with a pay grade of E2.  Her military occupational specialty was listed as Healthcare Specialist.  Service personnel records are not clear as to when and why the Veteran's rank was decreased to E-2 towards the end of period of active service and as to whether she ever received an Article 15 for insubordination.

In a December 2009 statement, the Veteran's friend, S. K., indicated that the Veteran was a vivacious, happy, positive, and lively person who was extremely excited about her life and future prior to her departure for basic training.  It was indicated that the Veteran disclosed that she had been sexually assaulted on July 11, 2003.  The Veteran's friend reported that she knew of the Veteran's mood swings, paranoia, nightmares, anger, withdrawal physically and emotionally, and inability to begin and maintain a healthy relationship.  

In December 2009 and January 2010, the Veteran reported that she was sexually assaulted at the end of her shift on July 11, 2003, while doing medical coverage at Camp Bullis, Texas.  She indicated that after the assault that occurred at night in a vehicle by a co-worker, she showered and hid the whole incident from everyone.  She reported that she experienced the following symptoms or behavior changes following the incident:  episodes of depression, panic attacks, or anxiety without an identifiable cause; increased use of prescription medications; substance abuse; unexplained economic or social behavior changes; nightmares; difficulty falling asleep at night and sleeping during the day; fear of the dark and small spaces; and breakup of a primary relationship.  The Veteran indicated that she was no longer social with family or friends, had a non-existent sex life, was unable to maintain a romantic relationship, and was unhappy and easily agitated because of the incident.  She commented that she feigned ignorance when questioned about her torn uniform but eventually told her friend about the assault and began acting out.  She indicated she became untrusting, rebellious, and irrational, and was demoted to the rank of E-2 for her actions.

VA treatment records dated from 2009 to 2015 showed that the Veteran had individual and group therapy sessions.  In November 2009, the examiner listed an assessment of major depressive disorder and PTSD.  An Axis IV assessment was listed as lack of social support and unhappy with job.  In a November 2009 VA 

psychiatry nurse practitioner note, the provider listed diagnoses of depression and military sexual trauma.  In a December 2009, the Veteran also reported depressed mood, increased anxiety when she was alone with men, and nightmares.  The Veteran was noted to have an improved mood and to be more patient, flexible, and assertive in April 2010.  In June 2010, the Veteran reported an increase in PTSD symptoms of reexperiencing, including nightmares and intrusive thoughts, possibly related to an anniversary reaction.  An examiner noted that that the Veteran received insight therapy to address negative family attitudes and her struggle for acceptance of her sexual orientation in September 2010.

A July 2010 Report of Contact showed a VA personal trauma outreach representative spoke with the Veteran in July 2010 and informed her of the alternative sources of evidence she could submit in support her personal assault claim.  The Veteran reported being demoted to a rank of E-2 and receiving an Article 15 for insubordination during service in August 2003. 

In an October 2010 VA PTSD examination report, the Veteran was vague in her descriptions and unable to remember the chronology of events in her medical history.  The examiner indicated that the Veteran's past medical history was therefore taken from her service records.  The Veteran reported receiving an Article 15 and being demoted because of bad behavior, such as refusing to follow orders on job and tardiness for formations due to alcohol abuse.  The Veteran attributed that bad behavior to her reaction to her asserted in-service sexual assault. 

The examiner highlighted that the Veteran was vague about her medical history during the service, although it was fairly extensive and led in her failing a physical fitness test in 2002 and referral for a Fit for Duty examination.  The examiner highlighted that well before the Veteran's alleged rape on July 11, 2003, and her reportedly bad behavior in the aftermath, her superiors were questioning her fitness for duty.  It was noted that a Medical Board examination was held in June 2003.  The examiner indicated that on July 10, 2003, which would have been the day before the alleged rape, her commanding officer wrote a letter to the Medical Board stating his skepticism regarding the severity of her injuries.  In the letter, the 

Veteran's commanding officer made an attempt to urge the Medical Board to stop the examination and see if the Veteran would get motivated to improve her physical condition.  The examiner commented that the record showed extensive help seeking behaviors during service without following through on treatment recommendations as well as exaggeration of physical symptoms to avoid work.

During the examination, the Veteran reported frequent, disturbing intrusive memories of her sexual assault but said she could not articulate their content, as she stated she blocked out the memories to avoid thinking about them.  She reported frequently feeling distant and cut off from people and unable to get close to anyone as well as avoiding men since the assault.  She further reported the most severe symptoms of hyperarousal, such as poor sleep, being extremely irritable, being unable to concentrate, and always being on alert.

After examining the Veteran and reviewing the record, the examiner listed a diagnosis of malingering, noting that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD.  The examiner then opined that it was "less likely as not" that the Veteran's record supported the occurrence of a military sexual assault.  In the cited rationale, the examiner highlighted that the Veteran's alleged personal trauma in service could not be verified and there was no diagnosis of PTSD.  The examiner further noted that the Veteran's claims were not consistent with the available information contained in the record, which had been thoroughly reviewed.  The examiner noted that it was possible that if additional objective documentation were presented that supported the occurrence of the alleged sexual assault and the events leading up to the Veteran's discharge from the military, another diagnosis could be entertained.  However, the examiner opined that there was not sufficient evidence at present that the claimed personal trauma occurred.  In the absence of a verified stressor and lack of a clear presentation of PTSD, the examiner opined that the evidence of record supported a diagnosis of malingering beginning during military service, then to avoid duties, and continuing today, for financial gain.

VA treatment records dated in November 2010 showed complaints of increased psychiatric symptomatology, including anger, depression, and nightmares.  The treating VA staff psychiatrist listed diagnoses of chronic PTSD related to military sexual trauma and moderate, recurrent major depressive disorder.

A December 2010 Report of Contact showed the Veteran's request to be reevaluated for PTSD, as she did not feel comfortable discussing the details of her appeal with the VA examiner.  In her February 2011 notice of disagreement, the Veteran reiterated that she did not receive a proper evaluation from the VA examiner, whose body language and attitude was dismissive.  She indicated that the details of the event that she discussed with her treating VA examiners were more than sufficient to meet VA's definition of military sexual trauma. 

Additional VA treatment records dated in 2011 and 2012 showed continued treatment for PTSD/military sexual trauma and depressive disorder, not otherwise specified. 

In a February 2014 VA mental disorders examination report, the examiner listed a diagnosis of unspecified depressive disorder, assessing the level of impairment as occupational and social impairment due to mild or transient symptoms.  The Veteran indicated that she had earned a college degree in psychology, was in treatment for major depressive disorder and PTSD, and no longer took any psychiatric medications.  After reviewing the Veteran's record and examining the Veteran, the examiner opined that the Veteran's claimed depression was not caused by or a result of military service.  The examiner highlighted that the January 2002 Medical History Screening Form wherein the Veteran marked "yes" to an inquiry as to whether she was currently depressed or under stress, was not evidence of a diagnosis from a mental health practitioner/professional but instead a subjective report on a screening form for physical therapy.  The examiner reiterated that there was no evidence of a depressive disorder that was diagnosed by a mental health practitioner during service or within a short duration after service, one year to 18 months, that could be reasonably related to service.  In fact, the examiner commented that a June 2003 Report of Medical History did not show any endorsement of depression and that the Veteran had been evaluated or treated for a mental condition.  The examiner concluded that the Veteran's current mental health 

condition was not caused by or a result of a progression of any complaints of depression she noted during active duty, as subjective reports of depression on a screening form were insufficient to make a diagnosis.

In her March 2014 substantive appeal, the Veteran indicated that she was incorrect about the actual date of her in-service sexual assault.  She clarified that the assault occurred on May 31, 2002.  She reported that she went to the Brooke Army Medical Center emergency room on June 6, 2002, and June 8, 2002, for treatment connected to the incident and was prescribed Phenazopyridine and Fluconazole for urinary tract and yeast infections.  She further indicated that service records discussed depression on July 22, 2003, that she was promoted to E-3 on July 7, 2002, and separated from the Army with a rank of E-2.  The Veteran submitted copies of pertinent service treatment records showing care in June 2002 as well as a copy of the July 2003 memorandum from her commanding officer. 

Additional VA treatment records dated in 2014 showed the Veteran's major depressive disorder and PTSD were stable.  In March 2014, it was noted that the Veteran continued to have chronic PTSD syndrome relating to military sexual trauma.  In July 2014, a VA clinical psychologist noted that the Veteran had PTSD and major depressive disorder by DSM-V criteria.

As an initial matter, when a veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  38 C.F.R. § 3.304(f)(5) (2015); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  While the July 2010 Report of Contact showed a VA personal trauma outreach representative spoke with the Veteran in July 2010 and informed her of the alternative sources of evidence she could submit in support her personal assault claim, the Board acknowledges that the Veteran has not been 

provided a notification letter of the evidence that may be submitted in support of claim of PTSD based upon personal assault.  Therefore, on remand, the RO must provide a proper notice letter for the PTSD personal assault issue encompassed in the broader claim for service connection for a psychiatric disorder.

In addition, the conclusions reached by the VA examiners in the October 2010 and February 2014 VA examination reports are not adequate, as the Veteran has now submitted additional assertions concerning her reported in-service stressor and the examiners did not fully discuss conflicting conclusions in the Veteran's VA outpatient treatment records concerning the nature and etiology of her claimed psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Based on the foregoing, the Board will not proceed with final adjudication of this claim until a VA medical examination and opinion are provided, in order to clarify whether any claimed psychiatric disorder on appeal is related to her military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for her claimed psychiatric disorder from Bay Pines VA Medical Center (VAMC) and Dothan VA Community Based Outpatient Clinic (CBOC).  As the evidence of record only includes treatment records dated up to January 2015 from Dothan VA CBOC, all additional pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran a notification letter informing her of the information and evidence required to substantiate a PTSD claim based on in-service personal assault.  In particular, the RO must advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to service connection for a psychiatric disorder, to include PTSD and major depressive disorder.  

Regardless of her response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Bay Pines VAMC from December 2003 to the present and from Dothan VA CBOC from January 2015 to the present. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

3.  The RO must then afford the Veteran a VA psychiatric examination by an appropriate psychiatrist to determine whether any current or previously diagnosed psychiatric disorder is related to her military service.  The evidence of record, in the form of electronic records, must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed. 

In reviewing the record, the psychiatrist must identify and examine all records indicating any signs/indicators of the claimed personal assault stressor alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault.  Based on the evidence of record, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

Following a review of the evidence of record and with consideration of the clinical evaluation findings, as well as Veteran's statements and all other lay statements of record, to include the inconsistent statements from the Veteran with regard to the assault, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true 

picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific finding upon which these opinions are based.  

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the psychiatrist must specifically state whether that psychiatric disorder is related to the Veteran's period of military service, and the specific evidence upon which this opinion is based. 

The psychiatrist must specifically discuss and reconcile the divergent findings of record contained in the VA treatment records dated from 2009 to 2015, as well as the October 2010 and February 2014 VA examination reports. 

All rendered opinions must be accompanied by a thorough rationale.  If the psychiatrist cannot render a requested opinion without resorting to speculation, the psychiatrist must provide the reasoning for that determination.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular psychiatrist.

4.  The RO must notify the Veteran that it is her responsibility to report for all examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

